DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  	● Claim 1, line 6 should be corrected as follows: “in a substantially fixed position relative to each other;” 	● Claim 1, lines 7-8 should be corrected as follows: “a pair of handle parts, wherein each one of the pair of handle parts extends [[down]] away from a corresponding blade of the pair of cooperating blades”	● Claim 1, line 11 should be corrected as follows: “a housing, the removable saw [[bladed]] blade secured to the housing and movable in and”	● Claim 1, lines 21-25 should be corrected as follows: “wherein the housing causing the handle parts and cooperating blades to be retained in a substantially fixed position relative to each other allowing the pruning device to function as a saw, and when the cooperating blades are withdrawn from the housing, the removable saw blade is detached from the pruning device, the cooperating blades are movable to and from each other allowing the pruning device to be used for pruning.”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 3-6 recite, “a pair of cooperating blades that are pivoted together, wherein an underside area of each of the pair of cooperating blades below where the pair of cooperating blades are pivoted together form a linear surface when the cooperating blades are retained in a substantially fixed position relative to each…” This limitation has the following issues:	● This is a hand-held device. As such, the device may be held in a number of orientations during operation. In some positions, the structure forming the “linear surface” may not be on “an underside area.” Additionally, the “linear surface” may not be “below where the pair of cooperating blades are pivoted together.” The linear surface may be positioned on top of where the blades are pivoted together. It is unclear what structure limits the “linear surface” of the blades to being on “an underside area of each of the pair of cooperating blades” such that the “linear surface” is “below where the pair of cooperating blades are pivoted together.”	● It is unclear what the pair of cooperating blades are retained in a substantially fixed position relative to. Are the cooperating blades retained in a fixed position relative each other?	● What structure retains the pair of cooperating blades in a substantially fixed in a closed position relative to each other…” Note: if Applicant amends Claim 1 according to this suggestion, line 3 of Claim 3 must also be amended to change “a closed position” to “the closed position.”	Claim 1, lines 17-20 recite, “a toggle latch attached to the housing, the toggle latch engaging the linear surface formed by the pair of cooperating blades when the pair of cooperating blades are retained in a substantially fixed position relative to each other to secure the housing and the removable saw blade to the pruning device…” As currently written, the recitation of “a substantially fixed position relative to each other” is recited in addition to the recitation of “a substantially fixed position” as set forth in line 6 of Claim 1. It is unclear if the recitation of “a substantially fixed position relative to each other” on line 19 of Claim 1 is the same fixed position or an additional position than the previously recited position in the claim.	Claim 1, lines 21-23 recite, “wherein the housing causing the handle parts and cooperating blades to be retained in a substantially fixed position relative to each other allowing the pruning device to function as a saw...” As currently written, the recitation of “a substantially fixed position relative to each other” on line 22 is recited in addition to the recitation of “a substantially fixed position” as set forth in lines 6 and 19, respectively, of Claim 1. It is unclear if the recitation of “a substantially fixed position relative to each other” on line 22 of Claim 1 is the same fixed position or an additional 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.
Status of the Claims 
It is to be noted that claims 1, 3, 8 and 10 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Williams (US Patent 144,177) discloses a safety cap (B) for scissors (A) with a tether (C). 	● Schlüchtner (US Patent 292,369) discloses a sheath (A) for a saw (B) with a strap (42) that wraps around the back of the saw (fig. 3) to retain the saw within the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 4, 2021

/Jason Daniel Prone/Primary Examiner, Art Unit 3724